United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3393
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Christeena Janell Barker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                          Submitted: September 18, 2012
                            Filed: September 19, 2012
                                  [Unpublished]
                                  ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.

                                   ____________

PER CURIAM.

      Pursuant to a written plea agreement, Christeena Barker pled guilty to a drug
offense in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The district court1


      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
sentenced her below the advisory Guidelines range to 276 months in prison and 10
years of supervised release. On appeal, Barker’s counsel has moved to withdraw and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), in which he argues
that Barker’s sentence is unreasonable. Barker has filed a pro se supplemental brief
claiming that her sentence is unreasonable and that she received ineffective-assistance
of counsel.

       The written plea agreement in this case contains an appeal waiver, under which
(as relevant here) Barker waived her right to appeal her sentence if the district court
sentenced her at or below its Guidelines determination of life in prison. Upon careful
de novo review of the record, see United States v. Azure, 571 F.3d 769, 772 (8th Cir.
2009), this court will enforce the appeal waiver. The district court sentenced Barker
at or below its Guidelines determination; the record reflects Barker entered into the
plea agreement and waiver knowingly and voluntarily; Barker’s challenge to her
sentence falls within the scope of the waiver; and no miscarriage of justice would
result from enforcing the appeal waiver in this case. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal
waivers).

       While Barker’s ineffective-assistance-of-counsel claim is not barred by the
appeal waiver, this court declines to address it in this direct appeal. See United States
v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court ordinarily defers
ineffective-assistance claim to 28 U.S.C. § 2255 proceedings).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), within the constraints of the appeal waiver, this court finds no nonfrivolous
issues. This court therefore grants counsel leave to withdraw, and dismisses this
appeal.
                       ______________________________




                                          -2-